Title: John Quincy Adams to Abigail Adams, 28 December 1797
From: Adams, John Quincy
To: Adams, Abigail


        
          My dear Mother.
          Berlin 28. December 1797.
        
        I believe it is almost three months since I wrote you last. The interval has been a disastrous and distressing period to me, and as while our misfortunes were pressing upon me, I had not the time to write even to my dearest friends, so now that as I hope they are past, I feel little inclination to give you pain by a minute recital of them. It may suffise to say that soon after the date of my last Letter I sailed with my little family from London for Hamburg which place

we reached after a stormy but not a long passage. From Hamburg we proceeded hither by—Land, I was going to say; but it is rather an ocean of a different description, or what Milton would call a windy sea of Land— That is abo[ut] 200 miles of continued sand-banks, converted by the wetness of the season into bogs of mu[d.] We reached Berlin on the 7th: of last month, and three days after began my severest affliction[s.] My wife and brother one after the other were seized with violent and dangerous illnesses.— At a tavern—in a strange country—unacquainted with every human being in it, and ignorant in a great measure of the language, you can judge what we all suffered, though in the midst of all our mischances we had the good fortune to find a good physician, an Englishman who has for many years been settled in the Country.— My wife and brother thanks be to God, are now both recovered, though with regard to the former a remainder of anxiety must rest upon my mind untill time shall discover whether her Constitution has suffered any injury.— She is now well and desires me to present her duty to my parents. It will I am very sure give you pleasure when I assure you that I find her every day more deserving of all my affection.
        You will hear of other untoward circumstances relative to my public business, such as the time of my arrival when the Sovereign to whom I was accredited was at the point of Death, and his decease a few days after which deprived me of an Audience to deliver my credentials, together with the consequent necessity of waiting some months for new ones.
        I have hitherto seen nothing of the Country, and very little even of the City. Great part of the time have been confined and engrossed by domestic concerns as well as by the sickness in the family. And having had an Audience of the reigning king, I have found it necessary to conform to the usage of being formally presented to all the Princes and Princesses of the royal family, who are at Berlin, and they are numerous. It has introduced me to a large circle of Company; but from whom little information of any sort is to be obtained.
        Among the inconveniences which I find myself subjected to by this residence is a separation from my library which I had assiduously collected in Holland. I had embarked them for Lisbon, before I was acquainted with the change of my destination; there they safely arrived as I have lately learned, and there for the present they must remain. I have now but a very few, that I brought from

England, and have purchased here. There will be enough of them no doubt to employ all the time I have to spare.— But to be without books seems to me as it seemed to the famous Dr: Clarke when he had lost his wife. He imagined that his soul had parted from him.
        While I am writing, I receive a Letter from my father, dated East-Chester, 25. October. I was in hopes of one likewise from you.— With respect to my appointment here, I feel properly grateful for the intentions with which it was conferred upon me.— I cannot and ought not discuss with him the propriety of the measure.— I have undertaken the duty and will discharge it to the best of my ability, and will complain no further. But I most earnestly entreat, that when there shall be deemed no further occasion for a Minister here, or for me to remain here, I may be recalled, and that no nomination of me to any public office whatsoever, may ever again proceed from the present chief magistrate. I willingly allow that merit in one family has as good a right to notice and employment as in another. But the President is the constitutional judge of merit in general, for the purpose of nomination to Office, and as it respects me, I know that he is a favourably partial judge.— I am certainly not disposed to disqualify his judgment with regard to any other man on earth but myself.
        The present period is considered as very important by the accession of the present king, who is a young man about twenty-seven years old. But I do not imagine it will be followed by any immediate important effects or by any alteration that will have an influence upon the affairs of Europe. The Prussian dominions have profited by the Peace which they have now enjoyed nearly three years, and the young king though of a military turn, has too much good sense to begin his reign by involving his People in a War.— He has certain qualities in his character, which are not very common among kings, but which may serve if any thing in the present times can serve both to support and adorn a throne.— He is distinguished for private and domestic virtues, and makes not his high station a shield to protect a dissolute life, or to indulge himself in luxurious indolence and dissipation.— He is active, industrious, constantly attentive to business, and exhibits an uncommon simplicity of manners, habits and personal appearance. The Queen is a Princess of Mecklenburg Strelitz, about twenty-two years old, very beautiful, and said to be equally amiable.— Her Sister is widow of the king’s brother who died an year ago. She is only nineteen, and is also very handsome.— The

king has also two younger brothers the Princes Henry and William, and one Sister here, the hereditary Princess of Orange.— There are further the famous Prince Henry of Prussia, brother of the great Frederic, and his Princess.— He does not however reside at Berlin, but at Rheinsberg about 30 miles off. He came here however on the occasion of the present king’s accession, which procured me an opportunity of being presented to him. Another brother of Frederic the second, Prince Ferdinand, and his Princess now reside at Berlin, and a daughter of their’s who is married to a Polish Prince Radziwill. The dowager of the late Landgrave of Hesse-Cassel, is likewise a Prussian Princess and now lives here.— To all these persons it is customary for all foreign Ministers to be introduced, which I have been accordingly as well as to the Queen dowager, widow of the late king. I have also met in company the Duke of Brunswic and the present Landgrave of Hesse-Cassel; not without some little satisfaction, and recollections which became the more lively as the former was accompanied by the General Baron de Riedesel, who made many enquiries about America, and in particular after General Schuyler, of whose treatment to him at the time when he was taken with Burgoyne at Saratoga, he spoke with much gratitude and satisfaction.
        I am placed at a distance too remote from the great scenes which are acting in Europe, to give you a good account of them. You know that the Emperor and France have made Peace by sacrificing between them the State of Venice, and perhaps some of the German States. A Congress is assembled at Rastadt to treat of a Peace between France and the German Empire. Buonaparte is the first of the french Plenipotentiaries, and after that is to take the command of the army destined for the conquest of England.— Buonaparte affects great splendor and magnificence every where out of Paris, and as great meekness and simplicity there.— The Emperor and the English Government want to make him king of Italy, or at least of the new Cisalpine Republic, and probably most of the monarchical governments in Europe would favour such a design. Buonaparte himself, who if not quite so great a General as Ceasar, is as genuine a democrat, has no objection to the exercise of sovereign power, as he has proved by his rescripts which have been obeyed as laws throughout his Republic ever since its establishment, and by his appointment of the whole legislative and executive powers, for this time only.— He has already become almost too great for his



masters of the french Directory. If he should go to England and succeed he will be too great for a french Republic.— England is weak enough and ill governed enough to be conquered, and they have not a single military character of any reputation to command their armies in case of an invasion. If the Frenchmen can land, I would not venture any great stake upon the efficacy of defence against them, and yet I think if Buonaparte has his wits about him, he will not undertake the expedition.— I say nothing of our own affairs with the terrible Republic. We shall find her to the last, what she has been to us from the first moments of her existence; a domineering, captious, faithless, and tyrannical sister; but of one thing I have no doubt: it is that her open enmity will be less pernicious to us, than her perfidious pretended friendship. As long as the earth is curst with such beings as Sieyes and Merlin of Douai, we are not to look for any thing like Justice or candour or honesty from the ruling power of France.
        Ever affectionately your’s.
      